   Case 4:19-cv-00075-JHM Document 1 Filed 07/03/19 Page 1 of 7 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 OWENSBORO DIVISION
                             CIVIL ACTION NO. ____________
                                   *Filed Electronically*

In re: 70 Hickory Hollow Drive, Madisonville, Kentucky 42431

UNITED STATES OF AMERICA                                                       PLAINTIFF

VS.

WILLIAM L. SHADRICK,
Serve via certified mail:            1505 Island Ford Road, Apt. 130
                                     Madisonville, KY 42431

VICKIE SHADRICK,
Serve via certified mail:            1505 Island Ford Road, Apt. 130
                                     Madisonville, KY 42431


LVNV FUNDING, LLC,
Serve via Kentucky
Secretary of State:                  15 South Main Street, Suite 700
                                     Greenville, SC 29601

AND

BAPTIST HEALTH MADISONVILLE,
INC.,                                                                       DEFENDANTS
Serve upon Registered Agent
For Service of Process
Via certified mail:         Janet M. Dorton, Esq.
                            2701 East Point Parkway
                            Louisville, KY 40223

                                        COMPLAINT

                                           ********

   Comes now the Plaintiff, the United States of America, by and through counsel, and for its

Complaint and cause of action against the Defendants states as follows:




                                               1
Case 4:19-cv-00075-JHM Document 1 Filed 07/03/19 Page 2 of 7 PageID #: 2




1. This real estate mortgage foreclosure action is brought by the United States of America,

   on behalf of its Department of Agriculture, Rural Developmen

   pursuant to Title 28, United States Code, Section 1345.

2. On or about June 15, 1989, William L. Shadrick and Vickie Shadrick, for value received,

   executed and delivered to RD a promissory mortgage note (hereinafter

   principal amount of $39,500.00, bearing interest at the rate of 9.75 percent per annum,

   the Note calling for monthly payments of principal and interest. A copy of this Note is

   attached hereto marked Exhibit A, and hereby incorporated by reference as if set forth at

   length herein.

3. Contemporaneously with the execution of the Note, William L. Shadrick and Vickie

   Shadrick, executed, acknowledged, and delivered to RD a real estate mortgage

   (hereinafter                                         June 16, 1989, in Mortgage Book 367,

   Page 495, in the Commonwealth of Kentucky, Hopkins

   this Mortgage, said borrowers granted to RD a first mortgage lien against the real

   property described in the Mortgage located in Hopkins County, Kentucky (hereinafter

                                                                             B, and is hereby

   incorporated by reference as if set forth at length herein.

4. Contemporaneously with the execution of the Note and Mortgage, William L. Shadrick

   and Vickie Shadrick, executed, acknowledged, and delivered to RD a Subsidy



   Agreement is attached hereto marked Exhibit C, and hereby incorporated by reference as

   if set forth at length herein.




                                             2
Case 4:19-cv-00075-JHM Document 1 Filed 07/03/19 Page 3 of 7 PageID #: 3




5. By virtue of all of the foregoing, the real property which is the subject of this mortgage

   foreclosure action consists of a tract of land located in Hopkins County, Kentucky, and

   more particularly described as follows:

           Being all of Lot #22 of the Hickory Hollow Subdivision, located in the
           City of Madisonville, Kentucky, a plat or map of which is of record in the
           office of the Clerk of the Hopkins County Court, to which plat or map
           reference is made for a more particular description of the same, see Plat
           Book 4, page 71.

           There is reserved and excepted from this conveyance all of the minerals in
           and underlying the same which have been previously reserved and
           conveyed.

           Being the same property conveyed to William L. Shadrick and his wife,
           Vickie Shadrick by a deed of conveyance from Dennis Allen Lear and his
           wife, Brenda S. Lear dated June 15, 1989 and of record in Deed Book 483,
           page 179 in the office of Hopkins County Court Clerk.

6. The Defendants, and/or said borrowers, have failed and continue to fail to make

   payments of principal and interest due in accordance with the terms and conditions of the

   said Note and Mortgage and are, therefore, in default.

7. Paragraph (17) of the Mortgage provides that if default occurs in the performance or

   discharge of any obligation of the Mortgage, then RD shall have the right to accelerate

   and declare the entire amount of all unpaid principal together with all accrued and

   accruing interest to be immediately due and payable and to bring an action to enforce the

   Mortgage, including the foreclosure of the lien thereof. Because of the Default of the

   Defendants, and/or said borrower, as set forth above, RD caused a Notice of Acceleration

   of Indebtedness and Demand for Payment to be issued to said Defendants declaring the

   entire indebtedness due upon the said Note and Mortgage to be immediately due and

   payable, which demand has been refused.




                                             3
Case 4:19-cv-00075-JHM Document 1 Filed 07/03/19 Page 4 of 7 PageID #: 4




8. Paragraph (3) of the Subsidy provides that subsidy received in accordance with a loan

   under section 502 of the Housing Act of 1949 is repayable to the Government upon the

   disposition or nonoccupancy of the security property.

9. The unpaid principal balance on the Mortgage and Note is $23,402.71, with accrued

   interest of $4,013.34 through December 17, 2018, with the total subsidy granted of

   $20,677.86, escrow in the amount of $173.11, with late charges in the amount of $73.82,

   and with fees assessed of $2,887.85, for a total unpaid balance due of $51,228.69.

   Interest is accruing on the unpaid principal balance at the rate of $7.0083 per day after

   December 17, 2018.       An Affidavit of Proof Statement of Account signed by RD

   Foreclosure Representative, Kimberly Williamson, is attached hereto marked Exhibit D,

   and is incorporated herein as if set forth verbatim.

10. Included within the balance set out in paragraph 9 above, the portion of the debt

   attributable to the Mortgage secured by the real estate collateral is the principal sum of

   $23,402.71, with interest accrued thereon of $4,013.34 through December 17, 2018.

   Interest is accruing on the unpaid balance at the rate of $7.0083 per day after December

   17, 2018.

11. The Defendant, LVNV Funding, LLC, may claim an interest in the Property by virtue of

   a Notice of Judgment Lien, which was recorded on March 4, 2015, in Encumbrance Book

   106, Page 20, in the Commonwealth of Kentucky, Hopkins County                       Copy

   of the Judgment Lien is attached hereto marked Exhibit E, and is hereby incorporated by

   reference as if set forth at length herein.

   Property is inferior in rank and subordinate in priority to the mortgage lien on the

   Property in favor of RD. RD is entitled to a foreclosure sale of the Property free and



                                             4
Case 4:19-cv-00075-JHM Document 1 Filed 07/03/19 Page 5 of 7 PageID #: 5




   clear of any interest therein or claim thereon in favor of the Defendant, LVNV Funding,

   LLC, and the Plaintiff calls upon said Defendant to come forth and assert its claim on or

   interest in the property, if any, and offer proof thereof, or be forever barred.

12. The Defendant, Baptist Health Madisonville, Inc., may claim an interest in the Property

   by virtue of a Notice of Judgment Lien, which was recorded on August 31, 2015, in

   Encumbrance Book 107, Page 170, in the Commonwealth of Kentucky, Hopkins County



   hereby incorporated by reference

   in or claim on the Property is inferior in rank and subordinate in priority to the mortgage

   lien on the Property in favor of RD. RD is entitled to a foreclosure sale of the Property

   free and clear of any interest therein or claim thereon in favor of the Defendant, Baptist

   Health Madisonville, Inc., and the Plaintiff calls upon said Defendant to come forth and

   assert its claim on or interest in the property, if any, and offer proof thereof, or be forever

   barred.

13. Upon information and belief, the Plaintiff states that William Shadrick and Vickie

   Shadrick filed Chapter 7 bankruptcy, case number 10-40179-dts in the United States

   Bankruptcy Court for the Western District of Kentucky, on or about February 8, 2010.

   William Shadrick and Vickie Shadrick entered into a Reaffirmation Agreement with the

   United States Department of Agriculture, Rural Development, on or about May 6, 2010.

                                                                                      age debt to

   the Plaintiff was exempt from their discharge, and they remain personally liable on the

   debt.




                                              5
Case 4:19-cv-00075-JHM Document 1 Filed 07/03/19 Page 6 of 7 PageID #: 6




14. Upon information and belief, the Plaintiff states that the subject real property has been

   abandoned, as verified by a field inspection performed on August 21, 2018. A copy of

   Field Inspection evidencing this allegation is attached hereto marked Exhibit G, and

   hereby incorporated by reference as if set forth at length herein.

15. The Property is indivisible and cannot be divided without materially impairing its value



16. The lien on the Property in favor of RD by virtue of the Mortgage is first, prior and

   superior to all other claims, interests and liens in and to the Property except for liens

   securing the payment of ad valorem property taxes.

17. There are no other individuals or entities purporting to have an interest in the Property

   known to RD.

WHEREFORE, the Plaintiff, the RD, prays for relief as follows:

       a.     That the RD be awarded a judgment, as the total amount owing is $51,228.69,

              as of December 17, 2018. Interest is accruing on the unpaid principal balance

              at the rate of $7.0083 per day after December 17, 2018, until entry of

              judgment herein, and thereafter according to law, plus costs, disbursement and

              expenses.

       b.     That RD be adjudged a lien on the subject Property, prior and superior to any

              and all other liens, claims, interests, and demands, except liens for unpaid real

              estate ad valorem taxes and except as set forth above; and for an Order of Sale

              of the Property in accordance with Title 28, United States Code, Sections

              2001- 2003, inclusive; that the Property be sold free and clear of any and all

              liens and claims for any and all parties to this action, except for real estate



                                             6
Case 4:19-cv-00075-JHM Document 1 Filed 07/03/19 Page 7 of 7 PageID #: 7




            restrictions and easements of record, and any city, county, state, or school ad

            valorem taxes which may be due and payable thereon at the time of sale; and

            free and clear of any rider equity of redemption; and that the proceeds from

            the sale be applied first to the costs of this action, second to the debt, interest,

            costs, and fees due the Plaintiff, with the balance remaining to be distributed

            to the parties as their liens and interests may appear.

      c.    That the Property be adjudged indivisible and be sold as a whole.

      d.    That all Defendants be required to Answer and set up their respective liens,

            claims, or interests in the Property, if any, or be forever barred.

      e.    For any and all other lawful relief to which the Plaintiff may appear properly

            entitled.



                                                Respectfully submitted,



                                                By:_/s/ Melissa R. Dixon          ___
                                                Attorney for the Plaintiff:
                                                R. Scott Wilder/ Melissa R. Dixon
                                                Gambrel & Wilder Law Offices, PLLC
                                                1222 ½ N. Main St. Ste. 2
                                                London, KY 40741
                                                Telephone: (606) 878-8906
                                                Facsimile: (606)878-8907
                                                Email: rswilder@gambrelwilderlaw.com
                                                       mrdixon@gambrelwilderlaw.com




                                           7
Case 4:19-cv-00075-JHM Document 1-1 Filed 07/03/19 Page 1 of 1 PageID #: 8
Case 4:19-cv-00075-JHM Document 1-2 Filed 07/03/19 Page 1 of 3 PageID #: 9
Case 4:19-cv-00075-JHM Document 1-2 Filed 07/03/19 Page 2 of 3 PageID #: 10
Case 4:19-cv-00075-JHM Document 1-2 Filed 07/03/19 Page 3 of 3 PageID #: 11




                                               EXHIBIT A
Case 4:19-cv-00075-JHM Document 1-3 Filed 07/03/19 Page 1 of 4 PageID #: 12
Case 4:19-cv-00075-JHM Document 1-3 Filed 07/03/19 Page 2 of 4 PageID #: 13
Case 4:19-cv-00075-JHM Document 1-3 Filed 07/03/19 Page 3 of 4 PageID #: 14
Case 4:19-cv-00075-JHM Document 1-3 Filed 07/03/19 Page 4 of 4 PageID #: 15
Case 4:19-cv-00075-JHM Document 1-4 Filed 07/03/19 Page 1 of 4 PageID #: 16
Case 4:19-cv-00075-JHM Document 1-4 Filed 07/03/19 Page 2 of 4 PageID #: 17
Case 4:19-cv-00075-JHM Document 1-4 Filed 07/03/19 Page 3 of 4 PageID #: 18
Case 4:19-cv-00075-JHM Document 1-4 Filed 07/03/19 Page 4 of 4 PageID #: 19
Case 4:19-cv-00075-JHM Document 1-5 Filed 07/03/19 Page 1 of 1 PageID #: 20
Case 4:19-cv-00075-JHM Document 1-6 Filed 07/03/19 Page 1 of 2 PageID #: 21
Case 4:19-cv-00075-JHM Document 1-6 Filed 07/03/19 Page 2 of 2 PageID #: 22
Case 4:19-cv-00075-JHM Document 1-7 Filed 07/03/19 Page 1 of 1 PageID #: 23
Case 4:19-cv-00075-JHM Document 1-8 Filed 07/03/19 Page 1 of 10 PageID #: 24
Case 4:19-cv-00075-JHM Document 1-8 Filed 07/03/19 Page 2 of 10 PageID #: 25
Case 4:19-cv-00075-JHM Document 1-8 Filed 07/03/19 Page 3 of 10 PageID #: 26
Case 4:19-cv-00075-JHM Document 1-8 Filed 07/03/19 Page 4 of 10 PageID #: 27
Case 4:19-cv-00075-JHM Document 1-8 Filed 07/03/19 Page 5 of 10 PageID #: 28
Case 4:19-cv-00075-JHM Document 1-8 Filed 07/03/19 Page 6 of 10 PageID #: 29
Case 4:19-cv-00075-JHM Document 1-8 Filed 07/03/19 Page 7 of 10 PageID #: 30
Case 4:19-cv-00075-JHM Document 1-8 Filed 07/03/19 Page 8 of 10 PageID #: 31
Case 4:19-cv-00075-JHM Document 1-8 Filed 07/03/19 Page 9 of 10 PageID #: 32
Case 4:19-cv-00075-JHM Document 1-8 Filed 07/03/19 Page 10 of 10 PageID #: 33
Case 4:19-cv-00075-JHM Document 1-9 Filed 07/03/19 Page 1 of 5 PageID #: 34
Case 4:19-cv-00075-JHM Document 1-9 Filed 07/03/19 Page 2 of 5 PageID #: 35
Case 4:19-cv-00075-JHM Document 1-9 Filed 07/03/19 Page 3 of 5 PageID #: 36
Case 4:19-cv-00075-JHM Document 1-9 Filed 07/03/19 Page 4 of 5 PageID #: 37
Case 4:19-cv-00075-JHM Document 1-9 Filed 07/03/19 Page 5 of 5 PageID #: 38
